The respondent, owner of a twenty-six-room dwelling house, leased the premises to one Slepion, who occupied it throughout the year and rented rooms therein during the summer. One of the rooms was rented to plaintiff Rose Sacks. Late one evening, as she was descending steps that led to the street, her left foot caught in a hole in one of the steps and *779she was injured. She brought this action for damages against the owner and the lessee, alleging that the condition constituted a nuisance, and her husband joined with her, asking damages for loss of services. The complaint was dismissed at the close of the ease upon the ground that the house was not a place where business was carried on with the public. Judgment affirmed, with costs. No opinion. Johnston, Adel and Close, JJ., concur; Lazansky, P. J., and Taylor, J., dissent and vote for reversal on the ground that the premises were rented for a public use, and at the time of the letting part of the property was, to the defendant owner’s knowledge, in a condition dangerous to persons using the premises.